MEMORANDUM OPINION

                                           No. 04-10-00822-CR

                                        IN RE Kevin P. BONNER

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Rebecca Simmons, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: December 15, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 12, 2010, relator Kevin Bonner filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on his pro se motion to withdraw from plea

bargain agreement and motion to enter judgment and sentence nunc pro tunc. However, counsel

has been appointed to represent relator in the criminal proceeding pending in the trial court for

which he is currently confined. A criminal defendant is not entitled to hybrid representation.

See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906
S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on pro se

motions or petitions filed with regard to a criminal proceeding in which the defendant is



1
 This proceeding arises out of Cause No. 2009-CR-12380, styled State of Texas v. Kevin P. Bonner, pending in the
227th Judicial District Court, Bexar County, Texas, the Honorable Philip Kazen presiding.
                                                                                  04-10-00822-CR


represented by counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not

abuse its discretion by declining to rule on relator’s pro se motions filed in the criminal

proceeding pending in the trial court. Accordingly, the petition for writ of mandamus is denied.

TEX. R. APP. P. 52.8(a).

                                                           PER CURIAM
DO NOT PUBLISH




                                              -2-